Citation Nr: 1410365	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1956 to October 1957.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim was subsequently transferred to the RO in Buffalo, New York.

The issue on appeal was originally before the Board in March 2012, when the claim was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In an October 2013 memorandum decision, the Court vacated the Board's March 2012 decision and remanded the matter back to the Board for further proceedings consistent with the memorandum decision. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated February 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder due to an alleged in-service personal assault.  The memorandum decision noted in the introduction found fault in the prior Board decision, partly in regard to its analysis of the Veteran's credibility.  The Board considered the Veteran's claim that he had been sexually assaulted inconsistent with a 1957 statement where he admitted to having engaged in consensual sexual contact with the alleged assailant.  The Board also weighed heavily the fact that service treatment records were negative for diagnoses of psychiatric disorders and that there was no other evidence of an in-service sexual assault.  The Board denied the claim, concluding that although the Veteran had a current diagnosis of schizoaffective disorder-bipolar type, there was no competent or credible evidence to support a nexus to service, a diagnosis of PTSD, or an independently-verified stressor.  

In the October 2013 memorandum decision, the Court determined that the Board's credibility analysis was flawed.  The Court held that the Veteran's 1957 statement was not necessarily inconsistent with his allegation that he had been assaulted by the same person with whom he had previously engaged in consensual sexual contact.  Additionally, the Court noted that a lack of contemporary medical evidence alone was an insufficient basis to determine that the Veteran was not credible since many incidents of personal assault go unreported.  Thus, in light of the Court's guidance, the Veteran's assertion of an in-service personal assault should be afforded some credibility.  Since the record is absent for apparent evidence of an in-service sexual assault, a mental health professional's opinion should be obtained.  See 38 C.F.R. § 3.304(f)(5).

Additionally, any outstanding treatment records, including but not limited to VA treatment records since 2010 from the Syracuse VA Medical Center, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any psychiatric disorder that is not evidenced by the current record.  In particular, any outstanding VA medical records from the Syracuse VA Medical Center should be obtained and associated with the claims file.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  All reasonable attempts should be made to obtain any identified records and any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to acquire such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorders to include PTSD, schizoaffective disorder, and bipolar disorder.  The claims file and Virtual VA must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following: 

(a) Interview the Veteran as to the relevant history of his claimed military sexual trauma and psychiatric disorders to include schizoaffective disorder and bipolar disorder,
and include a detailed description of that history in his or her report. 

(b) Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the alleged military sexual trauma occurred.  

(c) Identify all psychiatric disorders that have existed at any time since service.  Specifically state whether the Veteran has a current diagnosis of PTSD.

(d) If a diagnosis of PTSD is appropriate, the examiner should specify whether:

(i) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; 

(ii) any alleged personal assault found to be established by the evidence of record in the examiner's opinion was sufficient to produce PTSD; and

(iii) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD. 

(e) If the examination results in a psychiatric diagnosis other than PTSD (e.g., schizoaffective disorder, bipolar disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during his active service or was caused by his active service. 

The examiner should provide a complete rationale for any and all conclusions reached. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3. The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The RO/AMC must ensure that the examination and opinions comply with this remand and the questions presented in the request.  If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

